ON MOTION POE EEHEAEING
The petitioner herein seeks reconsideration by us of our decision of the 21st of last February, on the ground that the opinion in support thereof assumes that the petitioner, defendant in the municipal court, appeared at the preliminary hearing in the ejectment proceeding that was set for the 22nd of last September. The petitioner alleges now that we erred in assuming such fact, whereas the petitioner actually never appeared at said preliminary hearing and therefore did not submit to the jurisdiction of the municipal court.
Both in the certiorari petition filed in the district court, which gave rise to the present appeal, and in the decision of the judge of the municipal court, the fact is stated that said preliminary hearing was suspended because of the nonappearance of the plaintiff, from which the conclusion is reached that defendant must have appeared, as otherwise the hearing should have beeu suspended by the nonappearance of the parties instead of the plaintiff. Moreover, in a motion for reconsideration of the decision of the District Court of San Juan, filed by the petitioner himself, it is stated as follows:
*169'“That it does not appear from the record sent up from the lower court that the defendant failed to appear at the hearing of September 22, as stated in its judgment by this court; on the contrary, it did appear from the record that it was the plaintiff who failed to appear at said hearing, and because of this failure to appear the dismissal of the complaint necessarily lay under the law.”
 However, as the issuance of the writ of certiorari is discretional, as such a summary proceeding like ejectment is involved, and moreover as the error of the municipal court, if any, could be cured, on appeal, in the district court, we do not feel inclined to issue such writ in a case where the right of the petitioner does not clearly appear from the record.
From the foregoing, the reconsideration sought is denied.